Opinion by
Mr. Chibe Justice Paxson,
The learned auditor, and the court below, awarded the appellants a pro rata dividend out of the personal estate, but held that they were not entitled to come in upon the proceeds of the sale of the real estate. We think it very clear, under the act of April 9, 1872, P. L. 47, and the supplemental acts of June 13, 1883, P. L. 116, and June 3, 1887, P. L. 237, the appellants were not entitled to come in upon the proceeds of the real estate. We need not- discuss this question, as the learned auditor has given sufficient reasons for his conclusion.
It was contended, however, that, under the act of April 22, 1854, P. L. 480, the appellants were entitled to be paid in full on their respective claims, not exceeding $100 each, out of the personal estate. The act of 1854 is as follows : “ That in all assignments of property, whether real or personal, which shall hereafter be made by any person or persons, or chartered company, to trustees or assignees, on account of inability, at the time of the assignment, to pay his or their debts, the wages of miners, mechanics and laborers employed by such chartered *130company or companies, shall be first preferred by such trustees or assignees, before any other creditor or creditors of the assignor ; provided, that any one claim thus preferred shall not exceed $100.”
The 3d section of the act of 1872 would seem to supply the act of 1854, but a careful examination of it leads us to the conclusion that it supplies it only in part. It refers to such persons as are engaged in such operations as are mentioned in the 1st section thereof. As it appears to be conceded that these beneficiaries are not included in the act of 1872, we see no reason why they may not claim under the act of 1854, to the extent of $100 each, out of the proceeds of the personal estate.
The decree is reversed at the costs of the appellees, and it is ordered that distribution be made in accordance with this opinion.